Exhibit AMENDED AND RESTATED BANKLIBERTY TWO-YEAR CHANGE IN CONTROL AGREEMENT This AGREEMENT originally entered into as ofJuly 21, 2006 (“Agreement”),by and between BANKLIBERTY (the “Bank”), a federally chartered financial institution, with its principal offices at 16 West Franklin Street, Liberty, Missouri 64068, MARC J. WEISHAAR(“Executive”) andLIBERTY BANCORP, INC.(the “Company”), a Missouri-chartered corporation and the holding company of the Bank, as guarantor is amended and restated in its entirety as of December 17, 2008. WHEREAS, the Bank continues to recognize the importance of Executive to the Bank’s operations and wishes to protect his position with the Bank in the event of a change in control of the Bank or the Company for the period provided for in this Agreement; and WHEREAS, Executive and the Board of Directors of the Bank desire to enter into an amended and restated agreement setting forth the terms and conditions of payments due to Executive in the event of a change in control and the related rights and obligations of each of the parties and to bring the Agreement into compliance with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations and guidance issued with respect to Section 409A of the Code. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, it is hereby agreed as follows: 1.
